Citation Nr: 1614925	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-02 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the upper extremities.

2.  Entitlement to an initial rating higher than 60 percent for pleural plaquing due to asbestos exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to December 1952 and from May 1954 to May 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a more recent August 2015 rating decision by the Appeals Management Center (AMC) in Washington, DC.

The Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record. 

In March 2015, the Board denied the Veteran's claim of entitlement to service connection for residuals of cold injuries, including neuropathy and CTS of the upper extremities.  The Board also denied claims for service connection for Hepatitis B and C.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In February 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's decision to the extent it had denied service connection for CTS of the upper extremities and remanding this claim to the Board for further development and readjudication in compliance with directives specified.  To comply with this Court Order, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Since, however, the Veteran had abandoned his appeal of the other claims that also were denied in the Board's decision, the Court summarily dismissed those other claims for service connection for residuals of cold weather injuries, so including for the neuropathy, and for Hepatitis B and C.


Also in the prior March 2015 decision, the Board remanded a still additional claim of entitlement to service connection for a respiratory disorder for further development.  And service connection since has been granted in the August 2015 rating decision that also is on appeal for pleural plaquing due to asbestos exposure.  This now service-connected disability received an initial 60 percent rating retroactively effective from September 21, 2008.  But, in response, the Veteran has submitted a timely Notice of Disagreement (NOD) contesting this initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating over time will compensate the Veteran for this variance.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue of whether a higher initial rating is warranted).  As will be explained, however, he has not been provided a Statement of the Case (SOC) concerning this downstream issue or given opportunity in response to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2015).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  So this claim also being returned to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the further delay that will occur from remanding, rather than immediately deciding, these claims, but this additional development is necessary to ensure compliance with VA's duty to assist the Veteran in fully developing the evidence needed to substantiate these claims and to preserve his right to procedural due process.

The February 2016 Court-granted JMPR vacated the Board's decision denying the claim for service connection for CTS of the upper extremities for failing to address the expressly-raised theory that this disability is directly due to the Veteran's reported repetitive movements during his military service.  He had testified during his December 2013 Travel Board hearing that his duties in service had included boiler maintenance requiring repetitive wrist movement.  He also had testified that he had noticed the onset of unspecified wrist problems approximately three years after separating from service.  Despite that, the Board did not directly address these contentions when subsequently adjudicating this claim in the March 2015 decision.  In deciding claims the Board must address all potential theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (In adjudicating a claim the Board must consider all potential bases of entitlement).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that, where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of an NOD satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  But prior to doing this, a VA compensation examination and medical nexus opinion are needed to assist in making this important determination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


A remand also is required with respect to the claim for a higher initial rating for the pleural plaquing due to asbestos exposure.  Service connection was granted for this disability in the August 2015 rating decision that was issued following and as a result of the Board's prior remand.  And a timely NOD regarding the initial 60 percent evaluation assigned has been submitted, but the Veteran has not been provided an SOC concerning this "downstream" issue or given opportunity, in response to this SOC, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all available treatment records concerning the Veteran from the James A. Haley (Tampa) VA Medical Center (VAMC), also records from the Brooksville Community-Based Outpatient Clinic (CBOC), dated from April 2015 to the present.  Associate these records with the virtual file.

2.  After receiving all additional records, obtain a medical nexus opinion addressing the etiology of the CTS affecting the Veteran's wrists.  To assist in making this important determination, have the examiner review the claims file, including especially a complete copy of this remand and the Court-granted JMPR, for the relevant history.  The examiner should also consider the Veteran's specific contentions.


After this review, the examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that the CTS affecting the Veteran's wrists incepted during his military service from July 1951 to December 1952 and from May 1954 to May 1955, or is otherwise related or attributable to his service, especially to his reports of repetitive wrist movements while in service.  Further concerning this, the Veteran testified during his December 2013 hearing that his duties and responsibilities in service included boiler maintenance requiring multiple wrist movements.  He claims to have noticed problems with his wrists within three years after separating from service, so in 1958 or thereabouts.

Most of the Veteran's service treatment records (STRs) apparently were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), but the report of his May 1955 separation examination, concluding his second period of service, is of record, so it should be considered along with the other relevant evidence in the file, both medical and lay.

It is most essential the examiner provide explanatory rationale for the opinion, preferably citing to evidence in the file or medical authority supporting conclusions.

If, conversely, the examiner is unable to comment without resorting to mere speculation, then not only indicate this but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

3.  Provide the Veteran an SOC concerning the "downstream" issue of whether he is entitled to an initial rating higher than 60 percent for his pleural plaquing due to asbestos exposure.  Also reiterate that he still needs to file a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200.  Only if he does perfect his appeal of this additional claim should it be returned to the Board for further appellate consideration.

4.  Also readjudicate the claim of entitlement to service connection for CTS in light of all additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) concerning this other claim and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this other claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

